DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 11/24/2021 has been fully considered. Applicant’s amendment to claim 10 overcomes the rejections under 35. U.S.C. 112.
Applicant’s amendments and the accompanying arguments, with respect to at least one layer of the functional layer forming more than one step of the plurality of steps have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kajiyama et al. (WO 2018/135127).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2017/0092708) in view of Kajiyama et al. (WO 2018/135127).
In reference to claim 1, Jeon (US 2017/0092708), hereafter “Jeon,” discloses a flexible array substrate, with reference to Figure 8B, comprising a flexible substrate 100, paragraph 65, 
Jeon does not disclose at least one layer of the functional layer forms more than one step of the plurality of steps. 
Kajiyama et al. (WO 2018/135127), hereafter “Kajiyama,” a machine translation of which is included herewith and cited herein, discloses display device including teaching at least one layer, 80 in Figure 6, of the functional layer forms more than one step of the plurality of steps, paragraphs 58 and 60 of the machine translation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at least one layer of the functional layer forms more than one step of the plurality of steps. One would have been motivated to do so in order to decrease the rigidity of the functional layer, paragraph 60 of the machine translation.
In reference to claim 3, Jeon discloses a thickness of the organic film layer in the bending area is greater than a thickness of the organic film layer in the non- bending area, Figure 8B.

Jeon does not disclose at least one layer of the functional layer forms more than one step of the plurality of steps.
Kajiyama discloses display device including teaching at least one layer, 80 in Figure 6, of the functional layer forms more than one step of the plurality of steps, paragraphs 58 and 60 of the machine translation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at least one layer of the functional layer forms more than one step of the plurality of steps. One would have been motivated to do so in order to decrease the rigidity of the functional layer, paragraph 60 of the machine translation.


In reference to claim 12, Jeon discloses a thickness of the organic film layer in the bending area is greater than a thickness of the organic film layer in the non-bending area, Figure 8B.

Claims 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2017/0092708) in view of Kajiyama et al. (WO 2018/135127) as applied to claims 1 and 10 above and further Kang et al. (US 2017/0077447).
In reference to claims 4 and 13, Jeon does not disclose a height of an upper surface of the organic film layer in the bending area to the flexible substrate is greater than a height of an upper surface of the organic film layer in the non-bending area to the flexible substrate.
Kang et al. (US 2017/0077447), hereafter “Kang,” discloses a display device including teaching a height of an upper surface of the organic film layer, 250 in Figure 3, in the bending area B to the flexible substrate 100 is greater than a height of an upper surface of the organic film layer in the non-bending area D to the flexible substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a height of an upper surface of the organic film layer in the bending area to the flexible substrate is greater than a height of an upper surface of the organic film layer in the non-bending area to the flexible substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Jeon does not disclose a pillar layer or the pixel definition layer and the pillar layer extend from the non-bending area to the bending area.
Kang teaches, in reference to Figures 2 and 3, a luminous layer disposed on the organic film layer 250 of the flexible array substrate, the luminous layer comprises a pixel definition layer 270 and a pillar layer 290, the pixel definition layer and the pillar layer extend from the non-bending area D to the bending area B, paragraphs 82 and 83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a luminous layer to be disposed on the organic film layer of the flexible array substrate, the luminous layer comprising a pixel definition layer and a pillar layer, the pixel definition layer and the pillar layer extending from the non-bending area to the bending area. 
One would have been motivated to do so in order to provide a spacer protruding upward from the pixel defining layer such that display characteristics are effectively prevented from being degraded due to external shock, paragraph 82.

Claims 5, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2017/0092708) in view of Kajiyama et al. (WO 2018/135127) as applied to claims 1, 7, and 10 above and further in view of Tao et al. (US 2016/0204183).
In reference to claims 5 and 14, Jeon does not disclose a thickness of the flexible substrate in the bending area is less than a thickness of the flexible substrate in the non-bending area.

 before the step of providing a flexible substrate, the method further comprises: providing a supporting substrate, 92 in Figure 14; forming an inorganic material block 150 on the supporting substrate; covering a flexible substrate 30 on the supporting substrate and the inorganic material block, paragraphs 62 and 63, wherein an area of the flexible substrate corresponding to the inorganic material block is the bending area 14B, and an area 14A, 14C other than the bending area is the non-bending area, paragraph 42; and removing the supporting substrate and the inorganic material block after forming the organic film layer, such that a thickness of the flexible substrate in the bending area is less than a thickness of the flexible substrate in the non-bending area, paragraphs 42, 46, 63 and 64.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a thickness of the flexible substrate in the bending area to be less than a thickness of the flexible substrate in the non-bending area.
One would have been motivated to do so in order to locally thin the flexible substrate to facilitate bending, paragraph 46.
In reference to claim 6, Jeon does not disclose the flexible substrate comprises a first flexible sub-substrate, an inorganic layer, and a second flexible sub- substrate; the functional layer is disposed on the second flexible sub-substrate; and in the bending area, the first flexible sub-substrate comprises a recess recessed toward the inorganic layer, such that the thickness of the flexible substrate in the bending area is less than the thickness of the flexible substrate in the non-bending area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the flexible substrate to comprise a first flexible sub-substrate, an inorganic layer, and a second flexible sub-substrate; the functional layer to be disposed on the second flexible sub-substrate; and in the bending area, the first flexible sub-substrate to comprise a recess recessed toward the inorganic layer, such that the thickness of the flexible substrate in the bending area is less than the thickness of the flexible substrate in the non-bending area.
One would have been motivated to do so in order to locally thin the flexible substrate to facilitate bending, paragraph 46.
In reference to claim 9, Jeon does not disclose before the step of providing a flexible substrate, the method further comprises: providing a supporting substrate; forming an inorganic material block on the supporting substrate; covering a flexible substrate on the supporting substrate and the inorganic material block, wherein an area of the flexible substrate corresponding to the inorganic material block is the bending area, and an area other than the bending area is the non-bending area; and removing the supporting substrate and the inorganic material block after forming the organic film layer, such that a thickness of the flexible substrate in the bending area is less than a thickness of the flexible substrate in the non-bending area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the method to further comprise: providing a supporting substrate; forming an inorganic material block on the supporting substrate; covering a flexible substrate on the supporting substrate and the inorganic material block, wherein an area of the flexible substrate corresponding to the inorganic material block is the bending area, and an area other than the bending area is the non-bending area; and removing the supporting substrate and the inorganic material block after forming the organic film layer, such that a thickness of the flexible substrate in the bending area is less than a thickness of the flexible substrate in the non-bending area, before the step of providing a flexible substrate.
One would have been motivated to do so in order to locally thin the flexible substrate to facilitate bending, paragraph 46.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897